DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 09/23/2019 and 10/02/2019 have been considered by the Examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note: Reference character 104 is shown in Figure 3, but not mentioned in the specification.  The Examiner believes that the Applicant intended to include reference character 104 in paragraph [0041] of the specification.

Claim Objections
Claim 12 objected to because of the following informalities:  
Lines 2-3: “the activation gesture is a matching hand grip that matches a displayed configuration of the medical instrument on the display device or a movement of a pedal device” should be changed to “the activation gesture is a matching hand grip, that matches a displayed configuration of the medical instrument on the display device, or a movement of a pedal device”.  Please add commas.  The Examiner notes that this objection is given as an attempt to make it clear that the activation gesture can be either a matching hand grip or a movement of a pedal device.
Claim 35 objected to because of the following informalities:
Line 5: “when the head portion returns” should be changed to “when it is determined that the head portion returns” in order to be consistent with the rest of the claim set.
Claim 38 objected to because of the following informalities:
Line 2: “comprises, or is coupled, to an item” should be changed to “comprises, or is coupled to, an item”.  Please change the location of the second comma.
Claim 39 
Line 6: “when the head portion returns” should be changed to “when it is determined that the head portion returns” in order to be consistent with the rest of the claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 10-12, 14, 16, 18-19, 22, and 38-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 8-9) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the special tracking system (Figure 1, element 32). It is unclear how the processing unit would be capable of performing the action of “determin[ing] whether a head portion of an operator of the operator controller is directed toward a display region of a display device”.  The Examiner believes that inclusion of the spatial tracking .
The limitation “a determination that the operator is not present at the operator controller” renders claim 3 (lines 2-3) indefinite.  It is unclear to the Examiner what constitutes the operator being present at the operator controller.  Does this mean that the operator is holding or in contact with the controller?
Claim 10 (lines 2-3) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the special tracking system (Figure 1, element 32). It is unclear how the processing unit would be capable of performing the action of “determin[ing] whether a head portion is positioned in a predefined region in the medical environment”.  The Examiner believes that inclusion of the spatial tracking system (Figure 1, element 32) into the claim is necessary to make it clear how the processing unit is capable of making such a determination.
Claim 11 (lines 2-3) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the special tracking system (Figure 1, element 32). It is unclear how the processing unit would be capable of performing the action of “determin[ing] whether the operator has performed an activation gesture”.  The Examiner believes that inclusion of the spatial tracking system (Figure 1, element 32) into the claim is .
Claim 14 (line 2) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the special tracking system (Figure 1, element 32). It is unclear how the processing unit would be capable of performing the action of “identify[ing] the operator”.  The Examiner believes that inclusion of the spatial tracking system (Figure 1, element 32) into the claim is necessary to make it clear how the processing unit is capable of making such a determination.
Claim 16 (lines 2-3) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the special tracking system (Figure 1, element 32). It is unclear how the processing unit would be capable of performing the action of “determin[ing] whether the head portion is directed away from the display region of the display device”.  The Examiner believes that inclusion of the spatial tracking system (Figure 1, element 32) into the claim is necessary to make it clear how the processing unit is capable of making such a determination.
Claim 18
Claim 19 recites the limitation "a head portion" in line 2, whereas a head portion was already introduced in a claim that claim 19 depends from (claim 1, line 8).  It is unclear whether applicant intended to claim the same or a different head portion.  Consider changing to “the head portion”.
Claim 19 (lines 3-5) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the special tracking system (Figure 1, element 32). It is unclear how the processing unit would be capable of performing the action of “determining an operator viewing vector and determining whether the operator viewing vector intersects a display plane within the display region”.  The Examiner believes that inclusion of the spatial tracking system (Figure 1, element 32) into the claim is necessary to make it clear how the processing unit is capable of making such a determination.
The limitation “that the operator is not present at the operator controller” renders claim 22 (lines 3-4) indefinite.  It is unclear to the Examiner what constitutes the operator being present at the operator controller.  Does this mean that the operator is holding or in contact with the controller?
*Note: All other claims are rejected due to their dependency on rejected independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 16, 19, 21-22, 27-28, 32, 35, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ogawa, et al. (U.S PGPub No. 2014/0121834).

Regarding claim 1, Ogawa teaches a (Figures 1 and 22) teleoperational medical system (abstract, paragraphs [0046] and [0198]) comprising: (Figures 1 and 2, element 30) a teleoperational control system (paragraphs [0046] and [0048]); (Figures 1 and 2, element 2 – master manipulator, i.e., teleoperational manipulator; Figure 22, element 45 – master grip, i.e., master manipulator) a teleoperational manipulator configured for operating a medical instrument in a medical environment (paragraphs [0046]-[0047] and [0198]-[0199]); and (Figures 1 and 2, element 31 – master control unit, i.e., operator controller) an operator controller in communication with the teleoperational control system (paragraphs [0075]-[0076]), wherein (Figures 1 and 2, image processing unit, e.g., processing unit, 30) the teleoperational control system includes a processing unit including one or more processors (paragraphs [0053]-[0054] and [0209]), and wherein the processing unit is configured to: (Figures 3-6, elements 10 – display device, 13 – 3D glasses, 21 – index unit, e.g., marker, 22 – light source, 23 – light detection unit) determine whether a head portion of an operator of the operator controller is directed toward a display region of a display device based on a position and an orientation of a marker on the operator (see at least paragraphs [0061]-[0064] – A direction of the light receiving surface is determined in consideration of a relation between the directions of an operator’s face and the display panel, [0076] – The master control unit determines whether the direction of the operator’s face is within a predetermined angular range with respect to the display device based on the detection result in the detection device), wherein (Figure 3, elements 13 and 21) the position and the orientation of the marker relative to the head portion of the operator remain substantially fixed during movement of the head portion (see at least paragraph [0059] – When the manipulator system is used, the 3D glasses (which have the index unit, e.g., marker, fixed upon) move integrally with the face of the operator Op.), and (Figure 7, element S105) based on a determination that the head portion is directed toward the display region, initiate an operator following mode in which movement of the operator controller provides a corresponding movement to the teleoperational , i.e., operator following mode).
Therefore, claim 1 is unpatentable over Ogawa, et al.

Regarding claim 2, Ogawa teaches the teleoperational medical system of claim 1, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 2, that is wherein the processing unit is configured to prevent initiation of the operator following mode responsive to a determination that the head portion is not directed toward the display region (see at least paragraphs [0076] and [0078]-[0079] – the second control mode is implemented in order to prevent the slave manipulator from moving without relation to the manipulation intended by the operator Op).
Therefore, claim 2 is unpatentable over Ogawa, et al.

Regarding claim 3, Ogawa teaches the teleoperational medical system of claim 1, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 3, that is wherein the processing unit is configured to prevent initiation of the operator following mode responsive to a determination that the operator is not present at the operator controller (see at least paragraphs [0064], [0076], and [0078]-[0079] – the second control mode is implemented in order to prevent the slave manipulator from moving without relation to the manipulation intended by the operator Op).
Therefore, claim 3 is unpatentable over Ogawa, et al.

Regarding claim 10, Ogawa teaches the teleoperational medical system of claim 1, wherein the processing unit is further configured to (Figures 5 and 6) determine whether the head portion is positioned in a predefined region in the medical environment (see at least paragraphs [0069], [0073], [0076] – The master control unit determines whether the direction of the operator’s face is within a predetermined angular range with respect to the display device based on the detection result in the detection device) and wherein initiating the operator following mode is further based on a determination that the head portion is positioned in the predefined region (see at least paragraphs [0076]-[0077] – the first control mode is an operation mode to operate the slave manipulator such that treatment is performed with respect to the object to be treated, [0098] – first control mode, i.e., operator following mode).
Therefore, claim 10 is unpatentable over Ogawa, et al.

Regarding claim 11, Ogawa teaches the teleoperational medical system of claim 1, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 11, that is wherein the processing unit is further configured to (Figure 1, element 5; Figure 7, element S104) determine whether the operator has performed an activation gesture (paragraphs [0049], [0072], [0096]-[0097] – pushing switch 5, e.g., activation gesture) and wherein (Figure 7, element S104 and S105) initiating the operator The first control mode, e.g., operator following mode, can only happen once switch has been activated).
Therefore, claim 11 is unpatentable over Ogawa, et al.

Regarding claim 12, Ogawa teaches the teleoperational medical system of claim 11, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 12, that is wherein (Figure 1, element 5; Figure 7, element S104) the activation gesture is a matching hand grip that matches a displayed configuration of the medical instrument on the display device or a movement of a pedal device (paragraphs [0049], [0072], [0096]-[0097] – pushing switch 5, e.g., activation gesture).
Therefore, claim 12 is unpatentable over Ogawa, et al.

Regarding claim 16, Ogawa teaches the teleoperational medical system of claim 1, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 16, that is wherein (Figures 1-4, elements 10, 20, 30, 31) the processing unit is further configured to determine whether the head portion is directed away from the display region of the display device (paragraphs [0064] and [0076] – The master control unit determines whether the direction of the operator’s face is within a predetermined angular range with respect to the display device based on the detection result in the detection device), and based on a determination that the head portion is directed away from the display region, suspend the operator following mode such that movement of the operator controller does not provide the corresponding movement to the the second control mode is a mode to stop the operation of the slave manipulator that is not due to the operation of the master arm of the master manipulator and maintain the slave manipulator in a stopped state).
Therefore, claim 16 is unpatentable over Ogawa, et al.

Regarding claim 19, Ogawa teaches the teleoperational medical system of claim 1, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 19, that is wherein (Figures 5 and 6) determining whether the operator of the operator controller has a head portion directed toward the display region of the display device includes determining an operator viewing vector (see at least paragraphs [0065], [0069], [0073], [0076] – The master control unit determines whether the direction of the operator’s face is within a predetermined angular range with respect to the display device based on the detection result in the detection device) and determining whether the operator viewing vector intersects a display plane within the display region (see at least paragraphs [0063], [0065], [0069], [0073], and [0076]).
Therefore, claim 19 is unpatentable over Ogawa, et al.

Regarding claim 21, Ogawa teaches (Figure 7) a method for operating a teleoperational system (paragraphs [0084-[0085]) including (Figures 1 and 2, element 2 – master manipulator, i.e., teleoperational manipulator; Figure 22, element 45 – master grip, i.e., master manipulator) a teleoperational manipulator (paragraphs [0046]-[0047] and [0198]-[0199]) and (Figures 1 and 2, element 31 – master control unit, i.e., operator controller) an operator controller (paragraphs [0075]-[0076]), the method comprising: (Figures 3-6, elements 10 – display device, 13 – 3D glasses, 21 – index unit, e.g., marker, 22 – light source, 23 – light detection unit; Figure 7, element S102) determining whether a head portion of an operator is directed toward a display region of a display device based on a position and an orientation of a marker on the operator (see at least paragraphs [0061]-[0064] – A direction of the light receiving surface is determined in consideration of a relation between the directions of an operator’s face and the display panel, [0076] – The master control unit determines whether the direction of the operator’s face is within a predetermined angular range with respect to the display device based on the detection result in the detection device, [0087]-[0088]), wherein (Figure 3, elements 13 and 21) the position and the orientation of the marker relative to the head portion of the operator remain substantially fixed during movement of the head portion (see at least paragraph [0059] – When the manipulator system is used, the 3D glasses (which have the index unit, e.g., marker, fixed upon) move integrally with the face of the operator Op.); and (Figure 7, element S105) based on a determination that the head portion is directed toward the display region, initiating an operator following mode in which movement of the operator controller provides a corresponding movement to the teleoperational manipulator (see at least paragraphs [0076]-[0077], [0098] – first control mode, i.e., operator following mode).
Therefore, claim 21 is unpatentable over Ogawa, et al.

Regarding claim 22, Ogawa teaches the method of claim 21, as indicated hereinabove.  Ogawa also teaches the limitations of claim 22, that is wherein the the second control mode is implemented in order to prevent the slave manipulator from moving without relation to the manipulation intended by the operator Op).
Therefore, claim 22 is unpatentable over Ogawa, et al.

Regarding claim 27, Ogawa teaches the method of claim 21, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 27, that is wherein the method is further comprising (Figures 5 and 6) determining whether the head portion is positioned in a predefined region (see at least paragraphs [0069], [0073], [0076] – The master control unit determines whether the direction of the operator’s face is within a predetermined angular range with respect to the display device based on the detection result in the detection device) and4830-4589-1743 v.16Preliminary AmendmentDocket No. ISRG08350/US (70228.578US01)Customer No. 160596 wherein initiating the operator following mode is further based on a determination that the head portion is positioned in the predefined region (see at least paragraphs [0076]-[0077] – the first control mode is an operation mode to operate the slave manipulator such that treatment is performed with respect to the object to be treated, [0098] – first control mode, i.e., operator following mode).
Therefore, claim 27 is unpatentable over Ogawa, et al.

Regarding claim 28, Ogawa teaches the method of claim 21, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 28, that is wherein the pushing switch 5, e.g., activation gesture) and wherein (Figure 7, element S104 and S105) initiating the operator following mode is further based on a determination that the operator has performed the activation gesture (paragraphs [0096]-[0099] – The first control mode, e.g., operator following mode, can only happen once switch has been activated).
Therefore, claim 28 is unpatentable over Ogawa, et al.

Regarding claim 32, Ogawa teaches the method of claim 21, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 32, that is wherein the method is further comprising: (Figures 1-4, elements 10, 20, 30, 31) determining whether the head portion is directed away from the display region of the display device (paragraphs [0064] and [0076] – The master control unit determines whether the direction of the operator’s face is within a predetermined angular range with respect to the display device based on the detection result in the detection device); and based on a determination that the head portion is directed away from the display region, suspending the operator following mode such that movement of the operator controller provides no corresponding movement to the teleoperational manipulator (paragraphs [0076]-[0078] – the second control mode is a mode to stop the operation of the slave manipulator that is not due to the operation of the master arm of the master manipulator and maintain the slave manipulator in a stopped state).
Therefore, claim 32 is unpatentable over Ogawa, et al.

Regarding claim 35, Ogawa teaches the method of claim 32, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 35, that is wherein the method is further comprising: (Figure 12, elements S201, S202, S203, and S105) determining that the head portion has been directed away from the display region of the display device for less than a threshold time period and has returned to be directed toward the display region (see at least paragraphs [0146]-[0149] – When the index unit 21 is detected, i.e., head portion is directed toward display region, step 203 occurs where a determination is made as to whether first control mode, i.e., operator following mode, can be started, based on whether the measured time is within the predetermined time); and returning to the operator following mode when the head portion returns to be directed toward the display region (see at least paragraphs [0146]-[0149] – When the index unit 21 is detected, i.e., head portion is directed toward display region, step 203 occurs where a determination is made as to whether first control mode, i.e., operator following mode, can be started, based on whether the measured time is within the predetermined time).
Therefore, claim 35 is unpatentable over Ogawa, et al.

Regarding claim 38, Ogawa teaches the teleoperational medical system of claim 1, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 3D glasses) the marker comprises, or is coupled, to an item worn by the operator (see at least paragraphs [0058]-[0061], [0193]), (Figures 3-6, element 13 – 3D glasses) the item selected from the group consisting of: glasses, a headband, and an earpiece (see at least paragraphs [0058]-[0061], [0193]).
Therefore, claim 38 is unpatentable over Ogawa, et al. 

Regarding claim 39, Ogawa teaches the teleoperational medical system of claim 16, as indicated hereinabove.  Ogawa also teaches the limitations of instant claim 39, that is wherein the processing unit is further configured to: (Figure 12, elements S201, S202, S203, and S105) determine that the head portion has been directed away from the display region of the display device for less than a threshold time period and has returned to be directed toward the display region (see at least paragraphs [0146]-[0149] – When the index unit 21 is detected, i.e., head portion is directed toward display region, step 203 occurs where a determination is made as to whether first control mode, i.e., operator following mode, can be started, based on whether the measured time is within the predetermined time); and return to the operator following mode when the head portion returns to be directed toward the display region (see at least paragraphs [0146]-[0149] – When the index unit 21 is detected, i.e., head portion is directed toward display region, step 203 occurs where a determination is made as to whether first control mode, i.e., operator following mode, can be started, based on whether the measured time is within the predetermined time).
Therefore, claim 39 is unpatentable over Ogawa, et al. 

Regarding claim 40, Ogawa teaches (Figures 1 and 2, elements 30, 31, and 32) a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors associated with a medical device (paragraphs [0075]-[0076] and [0209]) are adapted to cause the one or more processors to perform (Figure 7) a method comprising: (Figures 3-6, elements 10 – display device, 13 – 3D glasses, 21 – index unit, e.g., marker, 22 – light source, 23 – light detection unit; Figure 7, element S102) determining whether a head portion of an operator is directed toward a display region of a display device based on a position and an orientation of a marker on the operator (see at least paragraphs [0061]-[0064] – A direction of the light receiving surface is determined in consideration of a relation between the directions of an operator’s face and the display panel, [0076] – The master control unit determines whether the direction of the operator’s face is within a predetermined angular range with respect to the display device based on the detection result in the detection device, [0087]-[0088]), wherein (Figure 3, elements 13 and 21) the position and the orientation of the marker relative to the head portion of the operator remain substantially fixed during movement of the head portion (see at least paragraph [0059] – When the manipulator system is used, the 3D glasses (which have the index unit, e.g., marker, fixed upon) move integrally with the face of the operator Op.); and (Figure 7, element S105) based on a determination that the head portion is directed , i.e., operator following mode).
Therefore, claim 40 is unpatentable over Ogawa, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, et al. (U.S PGPub No. 2014/0121834).

Regarding claim 6, Ogawa teaches the teleoperational medical system of claim 1, as indicated hereinabove.  Ogawa does not necessarily teach the limitations of instant claim 6, that is wherein the marker includes a natural landmark on a face of the operator.
Ogawa teaches (Figure 20) a modified example of the first embodiment of the disclosure, consisting of a configuration of the 3D glasses of a manipulator system (paragraph [0188]).  Ogawa teaches (Figure 20, elements 21 and 28) that the index unit (e.g., marker) includes an indicator member having a predetermined color or a predetermined shape, and does not include the light source (paragraph [0189]).  Ogawa also teaches (Figure 20, element 28; Figure 4, element 23) that the detection unit contains an imaging unit that is configured to acquire an image of the indicator member (paragraph [0189]).  Ogawa explains (Figure 20, element 28) that the indicator member is not an electronic part and may be attached to a head mount member instead of the 3D glasses (paragraph [0193]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ogawa’s indicator member (i.e., see paragraph [0189] of Ogawa).  The natural landmark of the face also does not include an electronic part and would also remain at the same position relative to the rest of the head of the operator.  One of ordinary skill in the art would desire the indicator member to be a natural landmark of the operator’s face because it would prevent the indicator member from having to be manufactured and placed on a head mount member of the operator, which could become bulky or potentially fall off or wear down.  A natural landmark of the face would be a more consistent landmark and more easily integrated as an indicator member, as opposed to the suggestions of a piece of stitchwork or sticker (see paragraph [0193] of Ogawa).
Therefore, claim 6 is unpatentable over Ogawa, et al.

Regarding claim 14, Ogawa teaches the teleoperational medical system of claim 1, as indicated hereinabove.  Ogawa does not necessarily teach the limitations of instant claim 14, that is wherein the processing unit is further configured to identify the operator, and wherein initiating the operator following mode is further based on a 
Ogawa teaches (Figure 20) a modified example of the first embodiment of the disclosure, consisting of a configuration of the 3D glasses of a manipulator system (paragraph [0188]).  Ogawa teaches (Figure 20, elements 21 and 28) that the index unit (e.g., marker) includes an indicator member having a predetermined color or a predetermined shape, and does not include the light source (paragraph [0189]).  Ogawa also teaches (Figure 20, element 28; Figure 4, element 23) that the detection unit contains an imaging unit that is configured to acquire an image of the indicator member (paragraph [0189]).  Ogawa explains (Figure 20, element 28) that the indicator member is not an electronic part and may be attached to a head mount member instead of the 3D glasses (paragraph [0193]).  Ogawa further teaches (Figure 20, element 28) that the indicator member may be a piece of stitchwork, a sticker, or the like (paragraph [0193]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ogawa’s teaching of an indicator member could serve as a way to identify the operator and prevent a non-permitted user from initiating use of the teleoperated system.  One of ordinary skill in the art would recognize that the indicator members are capable of being distinct enough to identify a user of the system, as the indicator members may have a predetermined color or a predetermined shape (see paragraph [0189] of Ogawa).  One of ordinary skill in the art would also recognize that the indicator members ability to be a piece of stitchwork or a sticker (see paragraph [0193] of Ogawa) could permit a wide range of indicator members that could be useable to identify permitted users of the system.  One of 
Therefore, claim 14 is unpatentable over Ogawa, et al.

Regarding claim 18, Ogawa teaches the teleoperational medical system of claim 16, as indicated hereinabove.  Ogawa does not necessarily teach the limitations of instant claim 18, that is wherein determining whether the head portion of the operator is directed away from the display region of a display device includes determining whether the head portion of the operator is directed away from the display region for at least a threshold time period, wherein the threshold time period is a first threshold time period for a first direction that the head portion is directed away from the display region, wherein the threshold time period is a second threshold time period for a second direction that the head portion is directed away from the display region, wherein the first threshold time period differs from the second threshold time period, and wherein the first direction differs from the second direction.
Ogawa teaches (Figures 1 and 2, element 31; Figure 12) a modified example of the first embodiment of the disclosure that details an alternative operation of the master control unit (paragraphs [0140]-[0141]).  Ogawa teaches (Figure 12, step S201) a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ogawa’s process of detecting the operator’s head direction, measuring the time the operator’s head is directed away, and comparting the time to a predetermined threshold is capable of covering the limitations 
Therefore, claim 18 is unpatentable over Ogawa, et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wada, et al. (U.S PGPub No. 2019/0328479) a control device, control method, and surgical system that can further improve safety.  Savall, et al. (WO 2018/057814) teaches a user console for controlling a remote surgical robotic instrument.  Moraviec (EP 2520244) teaches a surgical mechanism control system where the surgeon is able to control movement of an endoscope with reflective markers on head-mounted garments (see Figure 8).  Wilarat, et al. (U.S PGPub No. 2015/0261293) teach embodiments that relate to gaze-based remote device control.  .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792